Title: From Thomas Jefferson to John Rea, 6 July 1808
From: Jefferson, Thomas
To: Rea, John


                  
                     Sir 
                     
                     Washington July 6. 08.
                  
                  The window draperies you were so kind as to forward to Monticello came safely to hand & in good condition, and I now inclose you an order of the bank of this place on that of the US. in Philadelphia for 352.D 67½ the amount of the account you forwarded me. I salute you with my best wishes.
                  
                     Th: Jefferson 
                     
                  
               